IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00120-CV

                    IN THE INTEREST OF T.A.C., A CHILD



                           From the 278th District Court
                              Madison County, Texas
                          Trial Court No. 13-13293-278-09


                           MEMORANDUM OPINION

       A notice of appeal must be filed within thirty days after the judgment is signed.

TEX. R. APP. P. 26.1. The Final Order in Suit Affecting Parent-Child Relationship from

which Appellant appeals was signed on March 15, 2016. Appellant’s notice of appeal was

due by April 14, 2016. See id. It was not filed until April 18, 2016.

       The Clerk of the Court notified Appellant in a May 13, 2016 letter that this appeal

was subject to dismissal for want of jurisdiction because it appeared that the notice of

appeal was not timely filed. The letter states that the Court will dismiss this appeal

unless, within 14 days from the date of the letter, a response is filed showing grounds for

continuing the appeal. The letter further states that failure to respond as requested will
also result in the dismissal of this appeal without further notification for failure to comply

with this letter or a notice from the Clerk.

        No response has been filed. Accordingly, we dismiss this appeal. See id. 42.3(a),

(c).



                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 22, 2016
[CV06]




In the Interest of T.A.C.                                                               Page 2